DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 17 in the reply filed on February 23, 2022 is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in Figure 1 the diameter R of the circular arc extending to opposite points on the circumference of the circle including to the inner surface of the main body portion 36 (claim 1) and in Figure 2 the rubber reinforcing layer maximum thickness t at the outer end PA of the apex (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claim 1 carcass ply having the specified main body shape being the carcass ply located radially innermost among the at least one carcass ply at a tire equatorial plane and the claim 1 single circular arc not passing through the inner surface of the apex extending from the radially outermost point to the boundary between the core and the apex (see paragraph 10 below) is not yet recited in the specification.
Claim Interpretation
The cross-sectional height HC of the carcass is defined as set forth in specification paragraphs 0024 and 0052, the cross-sectional height HS of the tire is defined as set forth in specification paragraphs 0024 and 0034, the maximum thickness t of each rubber reinforcing layer is defined as set forth in specification paragraph 0078, and the complex moduli and loss tangents are measured under the conditions set forth in specification paragraph 0064.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	To provide proper antecedent basis and eliminate vague language, to clarify that each apex tapers radially outwardly to an outermost point (otherwise one of ordinary skill in the art would not know how to measure the length LA in order to obtain the disclosed weight reduction and rolling resistance reduction (specification paragraphs 0048-0049 and 0081)), and to clarify the location of each circular arc forming the inner surface of the carcass (otherwise one of ordinary skill in the art would not know the required boundaries of the respective circular arc in order to obtain the disclosed weight reduction, rolling resistance reduction, and durability improvement (specification paragraphs 0043, 0050-0055)), applicant should rewrite claim 1 as -- 
(Currently Amended) A pneumatic tire comprising:
a tread;
a pair of sidewalls each connected to a respective axial end of the tread;
a pair of clinches each located radially inward of a respective one of the pair of sidewalls;
a pair of beads each located axially inward of a respective one of the pair of clinches, each bead having a core extending in a circumferential direction and an apex located radially outward of the core and tapering radially outward to an outermost point;
a carcass extending from one of the pair of beads to the other the tread and the pair of sidewalls 
a belt layered over the carcass at the radially inner side of the tread; and
a pair of rubber reinforcing layers each located between the carcass and a respective one of the pair of clinches, wherein
the carcass includes at least one carcass ply, a carcass ply located radially innermost among the at least one carcass ply at a tire equatorial plane having a main body portion that extends on and between one of the cores and the other 
in each bead a length from a center in the axial direction of a boundary between the core and the apex to the radially outermost point of the apex is not less than 10 mm and not greater than 15 mm, and
in a state where the tire is mounted on a normal rim and an internal pressure of the tire is adjusted to a normal internal pressure, on each side of the tire an inner surface cross-sectional shape of the main body portion passing through points CV, CW, and CA from outside to inside in the radial direction is formed by a single circular arc, and a diameter of the circular arc is not less than 75% and not greater than 90% of a cross-sectional height of the carcass, the point CV being the point of intersection of the inner surface and a reference line that passes through the respective end of the belt and extends in the radial direction, the point CW being the point of intersection of the inner surface and a reference line that passes through the respective tire maximum width position and extends in the axial direction, the point CA being the point of intersection of the inner surface and a reference line that passes through the radially outermost point of the respective apex and extends in the radial direction, and the single circular arc not passing through an inner surface of the apex extending from the radially outermost point to the boundary between the core and the apex. -- and cancel claim 17 (once the 112 issues noted above are corrected in claim 17 the claim would be a duplicate of claim 1).
 	To provide proper antecedent basis and to clarify the definition of the angle in view of Figure 2 (specification paragraphs 0057-0062) applicant should rewrite claim 2 as -- 
(Currently Amended) The pneumatic tire according to claim 1, wherein
in a state where the tire is mounted on a normal rim and the internal pressure of the tire is adjusted to 10% of the normal internal pressure, in each bead the main body portion extends along the inner surface of the apex at an inclination relative to the axial direction, and an angle of the main body portion relative to the axial direction is not less than 45° and not greater than 50°, the angle being measured between an axial line passing through the center in the axial direction of the boundary between the core and the apex and a straight line passing through both the radially outermost point of the apex and the position on the inner surface of the apex having a radial height equal to half the radial height of the apex from the center in the axial direction of the boundary between the core and the apex to the radially outermost point of the apex. -- .
 	In claim 3 line 2 to eliminate vague language applicant should change “outer end” to -- outermost end -- .
 	To provide proper antecedent basis, to eliminate vague language, and to clarify the measurement of maximum thickness t (specification paragraph 0078) applicant should rewrite claim 5 as --
 	5. (Currently Amended) The pneumatic tire according to claim 4, wherein each of the rubber reinforcing layers has the maximum thickness along a line normal to an outer surface of the rubber reinforcing layer and passing through the radially outermost point of the respective apex. -- .
 	In claim 6, to provide proper antecedent basis and to clarify the recited properties (apex has to be elastomeric to have a complex modulus and a loss tangent) applicant should amend claim 6 such that in line 1 “a complex” is changed to -- each apex is formed from a crosslinked rubber and the complex -- and in line 2 “a loss” is changed to -- the loss -- .
 	In claim 7, to provide proper antecedent basis and to clarify the recited properties (clinch has to be elastomeric to have a complex modulus and a loss tangent) applicant should amend claim 7 such that in line 1 “a complex” is changed to -- each clinch is formed from a crosslinked rubber and the complex -- and in line 2 “a loss” is changed to -- the loss -- .
 	In claim 8, to eliminate vague language in line 2 applicant should change “an end” to -- an outermost end -- .
 	In claim 10, to provide proper antecedent basis and to clarify the recited properties (clinch has to be elastomeric to have a complex modulus) applicant should amend claim 10 such that in line 1 “a complex” is changed to -- each clinch is formed from a crosslinked rubber and the complex -- and in line 2 “a complex” is changed to -- the complex -- .
 	In claim 11, to provide proper antecedent basis and to clarify the recited properties (clinch has to be elastomeric to have a loss tangent) applicant should amend claim 11 such that in line 1 “a loss” is changed to -- each clinch is formed from a crosslinked rubber and the loss -- and in line 2 “a loss” is changed to -- the loss -- .
 	In claim 12, to provide proper antecedent basis and to clarify the recited properties (apex has to be elastomeric to have a complex modulus) applicant should amend claim 12 such that in line 1 “a complex” is changed to -- each apex is formed from a crosslinked rubber and the complex -- and in line 2 “a complex” is changed to -- the complex -- .
 	In claim 13, to provide proper antecedent basis and to clarify the recited properties (apex has to be elastomeric to have a loss tangent) applicant should amend claim 13 such that in line 1 “a loss” is changed to -- each apex is formed from a crosslinked rubber and the loss -- and in line 2 “a loss” is changed to -- the loss -- .
 	In claim 14, to provide proper antecedent basis in lines 1-2 applicant should change both occurrences of “a complex” to -- the complex -- .
 	In claim 15, to provide proper antecedent basis in lines 1-2 applicant should change “a loss” to -- the loss -- .
Allowable Subject Matter
Claims 1-15 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            July 16, 2022